Citation Nr: 0016592	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  99-20 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

The propriety of the initial noncompensable rating for the 
veteran's service-connected history of rectal injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to September 
1977 with subsequent service with the National Guard 
including a period of active duty training in August 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating determination by the St. 
Petersburg, Florida RO.  The veteran timely appealed this 
determination to the Board.  

The Board notes that the veteran has appealed the initial 
rating assigned for the history of rectal injury following 
the grant of service connection for that condition.  In light 
of the distinction noted by the United States Court of 
Appeals for Veterans Claims (Court) in the recently-issued 
case Fenderson v. West, 12 Vet. App. 119 (1999), the Board 
has recharacterized the issue as one involving the propriety 
of the initial evaluation assigned.

Service connection was denied for bilateral myopia, a back 
condition, skin rash and urinary incontinence.  The veteran 
did not appeal these determinations, they are not considered 
to be in appellate status and thus will not be considered by 
the Board.  

During his May 2000 travel board hearing, the veteran appears 
to have raised the claims of service connection for anxiety.  
This matter is referred to the RO for development as deemed 
appropriate.  


FINDING OF FACT

The veteran's service-connected rectal injury is manifested 
by fecal incontinence, with frequent involuntary bowel 
movements and constant leakage requiring the use of a pad, 
but symptoms consistent with loss of complete sphincter 
control are not shown.


CONCLUSION OF LAW

The criteria for assignment of an evaluation of 60 percent 
for the veteran's history of rectal injury have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.114, Code 7332 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

By a rating decision dated in July 1998, the RO granted the 
veteran service connection and assigned a noncompensable 
evaluation for history of rectal injury, based on service 
medical records, and a May 1998 VA genitourinary examination 
report.

Service medical records show that in August 1978 the veteran 
sustained a severe rectal laceration and was initially 
treated with a colostomy.  He was seen on multiple occasions 
for serial rectal dilations and cauterization of the 
exuberant granulation tissue.  In March 1979, he underwent 
sigmoid loop colostomy closure. 

The veteran was referred for a Medical Evaluation Board (MEB) 
in June 1979 due to inability to control bowel movements 
secondary to rectal injury.  He was incontinent of stool and 
therefore considered unfit for duty.  He had some sphincter 
and levator tone, but not enough for good control.  
Colorectal examination revealed fixed anal tissue without 
elasticity.  The left lateral, anterior and interior 
sphincters were gone and there was a complete lack of 
response of the pubo-rectalis sling.  The examiner noted the 
veteran continued to have problems with fecal incontinence 
including intermittent seepage, soilage and the inability to 
control his rectal sphincter.  The examiner opined that the 
veteran's levator sling, with training may be adequate for 
some social control.  His case was referred to the Physical 
Evaluation Board (PEB) and he was placed on Temporary 
Disability Retired List (TDRL) in July 1979.  He was assigned 
a 60 percent disability rating at that time.  

In January 1981, the veteran returned for reevaluation of his 
TDRL status.  The examiner noted that since the injury the 
veteran has had intermittent fecal incontinence related to 
impairment of sphincter control, resulting in intermittent 
leakage of stool.  The post-traumatic anal incontinence was 
considered a result of scarring of the rectal sphincter 
mechanism and any attempt to repair the sphincter would be at 
great risk of failure.  The veteran's levator sling appeared 
to be intact.  Currently, the veteran had three uncontrolled 
bowel movement per week with intermittent soilage.  
Examination of the rectum revealed fixed anal tissue without 
elasticity and poor anal wink.  On digital examination the 
rectal sphincter contraction was absent and the levator 
function appeared intact.  

During VA examination in May 1998 the veteran reported 
problems with fecal incontinence as well as problems with 
urge incontinence.  The examiner reported that the veteran 
was not incontinent at rest and did not wear pads for 
incontinence.  He did not have erectile dysfunction or 
problems with hematuria or dysuria.  Urodynamic studies were 
essentially normal.  Examination revealed the penis was 
circumcised without lesions.  The testes were descended 
bilaterally without nodule or tenderness.  There was no 
leakage present on his underwear or on his genitalia.  Rectal 
examination revealed a prostate measuring approximately 25 
grams without nodule or tenderness.  There was a small amount 
of scarring in the anal vault.  The clinical assessment was 
history of rectal injury with urge incontinence.  

Private treatment records dated from September 1997 to 
January 1999 show continued evaluation and treatment of the 
veteran for incontinence.  In September 1997, he complained 
of continued fecal soiling but stated that he was able to 
control his bowels through his eating habits and by 
scheduling visits to the restroom carefully.  In November 
1997, the veteran was evaluated for trouble dealing with 
persistent fecal incontinence and colostomy was considered.  
Most recently in May 1998 the veteran's history of rectal 
injury with multiple surgeries and a temporary colostomy was 
noted.  It was also noted that although the temporary 
colostomy was reversed the following year the veteran never 
regained complete control of his urine and bowels.  However 
he had been able to establish a regular bowel pattern and 
with regular trips to the bathroom could usually remain 
continent.  However, he had absolutely no sensation of an 
urge to defecate or a feeling that it was finished.  The 
veteran reported that after his release from the military he 
worked as a forester until 1997 when he became disabled 
because of back pain.  

The veteran presented testimony at a hearing before a member 
of the Board in St. Petersburg, Florida in May 2000.  He 
testified that he has to watch his food intake and that he 
cannot eat or drink first thing in the morning because of 
stomach and rectal pain.  He testified that he has no control 
over his bowel movements or bodily functions.  The veteran 
testified that he has complete loss of sphincter control and 
constant leakage.  He testified that he wears a pad all the 
time except for when he goes for an examination and that 
prior to an examination he will clean himself up because of 
embarrassment.  The veteran testified that his condition 
worsened in 1997 and that while working the night shift he 
had a bowel and urinary collapse. The veteran testified that 
on every occasion he has at least some leakage if not a major 
accident.


Analysis

The Board finds that the veteran's claim for a higher 
evaluation is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance to the veteran is required in order to 
comply with 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (1999); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In Fenderson the Court recognized a distinction between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection and a claim for an 
increased rating for a service-connected disorder.  In the 
case of the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability (the circumstances of the present appeal), 
separate ratings can be assigned for separate periods of time 
based on the facts found - "staged" ratings.  The Board 
notes that although the decision herein includes 
consideration of the Court's decision in Fenderson, the 
veteran has not been prejudiced by such discussion in view of 
the decision on the merits.  See for example Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).  Thus, a remand of 
this matter for explicit consideration of Fenderson is 
unnecessary.

Under Code 7332, when the impairment of rectal or anal 
sphincter control is healed or slight without leakage, a 
noncompensable rating is assignable.  A 10 percent evaluation 
when there is constant slight or occasional moderate leakage.  
A 30 percent rating is warranted for impairment of bowel 
sphincter control manifested by occasional involuntary bowel 
movements necessitating the wearing of a pad.  When extensive 
leakage is present and there are fairly frequent involuntary 
bowel movements, a 60 percent rating is assignable.  A 
complete loss of sphincter control warrants a 100 percent 
evaluation.  38 C.F.R. § 4.114, Code 7332 (1999).  

The veteran contends that his rectal injury residual are more 
disabling than the current noncompensable evaluation 
reflects.

Service medical records show the symptomatology involving the 
veteran's rectal injury include some sphincter tone, but not 
enough for good control.  Colorectal examination revealed 
fixed anal tissue without elasticity.  The left lateral, 
anterior and interior sphincters were gone and there was a 
complete lack of response of the pubo-rectalis sling.  The 
examiner noted the veteran continued to have problems with 
fecal incontinence including intermittent seepage, soilage 
and the inability to control his rectal sphincter.  The 
examination dated in 1981 showed that the veteran had 
intermittent fecal incontinence related to impairment of 
sphincter control resulting in intermittent leakage of stool.  
At the time of the examination the veteran had three 
uncontrolled bowel movements per week with intermittent 
soilage.  Examination of the rectum revealed a fixed anal 
tissue without elasticity, poor anal wink and rectal 
sphincter contraction was absent.  The levator function 
appeared intact.

The veteran has also provided testimony consistent with his 
contention.  He testified that he has no control over his 
bowel movements.  He also testified that his rectal injury 
residuals necessitate his wearing a pad, and cause him to 
experience constant fecal leakage with soiling of his 
undergarments.  The medical evidence of record reflects that 
the veteran has ongoing problems with fecal incontinence.

With consideration of the above analysis the Board concludes 
that the symptoms related to the veteran's service connected 
rectal injury residuals are greater than that contemplated by 
the noncompensable evaluation under Code 7332.  In resolving 
all doubt in the veteran's behalf the higher 60 percent 
evaluation is warranted.  

The Board must point out that despite the veteran's 
subjective reports of an inability to control his bowel 
movements or bodily functions, the evidence shows that the 
veteran had some anal sphincter control remaining.  Moreover, 
the post-service clinical records do not provide support for 
these subjective descriptions, and definitely do not document 
complete loss of sphincter control.  Although he does suffer 
from significant impairment of that control, there is not 
complete loss of sphincter control, for assignment of a 100 
percent rating.

The Board has considered staged ratings, under Fenderson, but 
concludes that they are not warranted as the veteran's 
service-connected rectal injury residuals are not shown to 
have been more than 60 percent disabling at any time since 
the effective date of the grant of service connection.


ORDER

A 60 percent evaluation for history of rectal injury is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

